DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent as to a single sensor detecting all of the stated data categories as set forth in claim 4.  
Dependent claim 5 is rejected for depending on claim 4 and inheriting the same deficiency.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an assessment system comprising”, it is unclear whether this is a subsystem that works with the overall system or if this is a separate and independent system. 
Claim 1 recites the limitation “receive a second modular set of biometrics associated with the subject”; it is unclear and confusing whether the second modular set is also received from the one or more continuous sensors or from another source. 
Claim 1 recites the limitation “selectively serve a graphical user interface configured to …”; it is unclear and confusing whether the limitation is required or not. Additionally, it is unclear whether the system is configured to “selectively serve” the GUI or if the person operating the device is required to “serve” the GUI. 
Dependent claims 2-10 are rejected for depending on claim 1 and inheriting the same deficiencies.
Claim 9 recites the limitation “wherein the at least one implanted sensor device comprising one or more sensors to continuously detect a basic metabolic panel biometrics and cardiac function biometrics”. Claim 9 depends from claim 4 which requires the implanted sensor device to continuously detect a heart rate, blood pressure, temperature, oxygen saturation, respiration and activity of the subject. it is unclear whether the limitations of claim 9 are meant to eliminate or replace the limitations of claim 4. 
Claim 10 recites the limitation “non-medical grade sensor biometric data”. It is unclear and confusing what the claim is considering to be this data. For the purposes of examination, the examiner looks to table 5 which suggests that the non-medical grade sensor biometric data is sleep quality and/or daily steps.
Claim 11 recites the limitation “receive a second modular set of biometrics associated with the subject”; it is unclear and confusing whether the second modular set is also received from the one or more continuous sensors or from another source. 
Claim 11 recites the limitation “selectively serving a graphical user interface configured to …”; it is unclear and confusing whether the limitation is required or not. Additionally, it is unclear whether the system is configured to “selectively serve” the GUI or if the person operating the device is required to “serve” the GUI. 
Claim 17 recites the limitation “a score” in line 2, it is unclear if this is the same score as in claim 11 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “non-medical grade sensor biometric data”. It is unclear and confusing what the claim is considering to be this data. For the purposes of examination, 

Dependent claims 12-21 are rejected for depending on rejected claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20010021801 granted to Bardy.
Regarding claim 1, Bardy discloses a system, comprising: at least one implanted sensor device comprising one or more continuous sensors configured to detect a first modular set of biometrics of a subject (para 0013-0016, “system and method for continuous, remote patient care”, para 0018, 0038 “implantable medical devices 12”, para 0062 “the analysis module 53 can continuously follow the medical well being of a patient”); an assessment system considered to be normalizing the data) generate a score indicative of a state of a biological system of the subject corresponding to the at least a portion of biometrics of the first modular set of biometrics and the second modular set of biometrics (para 0062 discussing the analysis module analyzes the collected measures sets and makes an automated determination in the form of a patient status indicator 54), and cause the score to be displayed via a client electronic device (para 0063 “feedback module 55”, para 0086).  


Regarding claim 10, Bardy discloses the system of claim 1, wherein the first modular set of biometrics and the second set of biometrics are medical-grade biometrics, wherein the computing device configured to interface with a non-medical grade continuous sensor device and receive non- medical grade sensor biometric data; and the score is determined in part based on the non- medical grade continuous sensor device (paras 000095-0096; discussing monitoring the sleep period (considered to be the non-medical grade sensor data) as well as heart rate (considered to be the medical-grade biometric)).  

Regarding claim 11, Bardy discloses a method, comprising: sensing, by at least one implanted sensor device comprising one or more continuous sensors, a first modular set of biometrics of a subject (para 0013-0016, “system and method for continuous, remote patient care”, para 0018, 0038 “implantable medical devices 12”, para 0062 “the analysis module 53 can continuously follow the medical well being of a patient”); and by at least one processor (para 0041, programmer 14, server system 16, fig. 1A): receiving the first modular set of biometrics from the one or more continuous sensors over a period of time (para 0058 “The server system 16 periodically receives an initially collected device measures set 57”), receiving a second modular set of biometrics associated with the subject (para 0058 “the server system 16 periodically receives subsequently collected device measures sets 58”), selectively serving a graphical user interface configured to present one or more of the first modular set of biometrics and the second modular set of biometrics (para 0046 “Feedback is then provided back to the patient 11 through a variety of means…personal computer 18, telephone interface device 21, etc.”), normalizing at least a portion of the first modular set of biometrics and the second modular set of biometrics over a period of time (para 0064 “discussing the purpose of considered to be normalizing the data), generating a score indicative of a state of a biological system of the subject corresponding to the at least a portion of biometrics of the first modular set of biometrics and the second modular set of biometrics (para 0062 discussing the analysis module analyzes the collected measures sets and makes an automated determination in the form of a patient status indicator 54), and causing the score to be displayed via a client electronic device (para 0063 “feedback module 55”, para 0086).  

Regarding claim 19, Bardy discloses the method of claim 11, wherein the first modular set of biometrics and the second set of biometrics are medical-grade biometrics (fig. 3, see claim 11; It is noted that the reference clearly discloses that the sensing happens via a medical device).  

Regarding claim 20, Bardy discloses the method of claim 19, further comprising: interfacing with a non-medical grade continuous sensor device; and receiving non-medical grade sensor biometric data wherein the score is determined in part based on the non-medical grade continuous sensor device ((paras 000095-0096; discussing monitoring the sleep period (considered to be the non-medical grade sensor data) as well as heart rate (considered to be the medical-grade biometric)).  

Regarding claim 21, Bardy discloses the method of claim 19, further comprising: receiving alert level instructions for a medical professional associated with the score (para 0063 “notification of potential medical concern based on the patient status indicator 54 is provided”); and determining that the score meets the alert level instructions; and automatically communicating to the medical profession an alert associated with the alert level instructions, in response to determining that the score meets the alert level instructions (para 0063, various notifications based on patient status indicator, patients geographic area, …” ).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9, 12-17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20010021801 granted to Bardy in view of US Pat Pub No. 20110251495 issued to Province et al (hereinafter “Province”).
Regarding claim 2, Bardy discloses the system of claim 1, Although Brady discloses providing sensors within the body of a patient to collect physiological data, it fails to explicitly disclose wherein the one or more continuous sensors comprise one or more of the following: an inertial measurement unit; an electrocardiogram sensor; a photoplethysmogram; a thermometer; or a microphone.  Province teaches a similar implanted sensor capable of . It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bardy to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.


Regarding claim 3, Bardy discloses the system of claim 1, Although Brady discloses providing sensors within the body of a patient to collect physiological data, it fails to explicitly disclose wherein the second modular set of biometrics comprises one or more of the following: a lipid panel biometrics; a basic metabolic panel biometrics; a comprehensive metabolic panel biometrics; or infection biometrics.  
Province teaches a similar implanted sensor capable of communicating collected information to the patient and or their health provider. Province teaches that it is known to provide sensors to sense data that are helpful to perceive and monitor various changes in body parameters (para 0016). The sensor comprises one or more of: a lipid panel biometrics; a basic metabolic panel biometrics; a comprehensive metabolic panel biometrics; or infection biometrics (para 0090 discussing determining the metabolic rate).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bardy to provide the 

Regarding claim 4, Bardy discloses the system of claim 1, Brady discloses providing sensors within the body of a patient to collect physiological data, but fails to explicitly disclose wherein the at least one implanted sensor device continuously detects a heart rate, a blood pressure, a temperature, oxygen saturation, respiration and activity of the subject.  
Province teaches a similar implanted sensor capable of communicating collected information to the patient and or their health provider. Province teaches that it is known to provide sensors to sense data that are helpful to perceive and monitor various changes in body parameters (para 0016). The at least one implanted sensor device continuously detects a heart rate, a blood pressure, a temperature, oxygen saturation, respiration and activity of the subject (para 0016).   It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bardy to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.

Regarding claim 5, Bardy as modified by Province renders the system of claim 4 obvious as recited hereinabove, Provides teaches wherein the activity is tracked by activity categories comprise one or more of the following: sleeping; non-training motion; resting; or training (para 0020, 0027, 0039).  

Regarding claim 6, Bardy as modified by Province renders the system of claim 5 obvious as recited hereinabove, Provides teaches wherein the computer-readable storage medium 

Regarding claim 7, Bardy as modified by Province renders the system of claim 5 obvious as recited hereinabove, Provides teaches wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the computing device to determine human performance of the subject based on one or more of the following: heart rate recovery; or heart rate reserve (para 0016, 0087-0088).  

Regarding claim 8, Bardy as modified by Province renders the system of claim 5 obvious as recited hereinabove, Provides teaches wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the computing device to determine one or more of the following: functional overreaching; nonfunctional overreaching; or early signs of an overtraining syndrome (para 0015 determining compliance with an exercise prescription, paras 0087-0088).  

Regarding claim 9, Bardy as modified by Province renders the system of claim 4 obvious as recited hereinabove, Provides teaches wherein the at least one implanted sensor device 

Regarding claim 12, Bardy discloses the method of claim 11, Although Brady discloses providing sensors within the body of a patient to collect physiological data, it fails to explicitly disclose wherein the one or more continuous sensors comprise one or more of the following: an inertial measurement unit; an electrocardiogram sensor; a photoplethysmogram; a thermometer; or a microphone.   Province teaches a similar implanted sensor capable of communicating collected information to the patient and or their health provider. Province teaches that it is known to provide sensors to sense data that are helpful to perceive and monitor various changes in body parameters (para 0016). The sensor is any one or more of an accelerometer, a heart rate sensor, an optical sensor, a heat-flux sensor, a tilt sensor and/or a core body temperature sensor (para 0116 “electrical activity such as the electrocardiogram”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bardy to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.

Regarding claim 13, Bardy discloses the method of claim 11, Brady discloses providing sensors within the body of a patient to collect physiological data, it fails to explicitly disclose wherein the second modular set of biometrics comprises one or more of the following: a lipid 
Province teaches a similar implanted sensor capable of communicating collected information to the patient and or their health provider. Province teaches that it is known to provide sensors to sense data that are helpful to perceive and monitor various changes in body parameters (para 0016). The sensor comprises one or more of: a lipid panel biometrics; a basic metabolic panel biometrics; a comprehensive metabolic panel biometrics; or infection biometrics (para 0090 discussing determining the metabolic rate).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bardy to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.

Regarding claim 14, Bardy discloses the method of claim 11, Brady discloses providing sensors within the body of a patient to collect physiological data, but fails to explicitly disclose wherein the sensing comprises continuously detecting: a heart rate; a blood pressure; a temperature; an oxygen saturation; a respiration; and activity of the subject.  
Province teaches a similar implanted sensor capable of communicating collected information to the patient and or their health provider. Province teaches that it is known to provide sensors to sense data that are helpful to perceive and monitor various changes in body parameters (para 0016). The at least one implanted sensor device continuously detects a heart rate, a blood pressure, a temperature, oxygen saturation, respiration and activity of the subject (para 0016).   It would have been obvious to one of ordinary skill in the art at the time to modify 

Regarding claim 15, Bardy as modified by Province renders the method of claim 14 obvious as recited hereinabove, Provides teaches further comprising:   tracking the activity by activity categories comprise one or more of the following: sleeping; non-training motion; resting; or training (para 0020, 0027, 0039).    

Regarding claim 16, Bardy as modified by Province renders the method of claim 15 obvious as recited hereinabove, Provides teaches wherein the generating of the score comprises generating a metric score for one or more of the following: training adaptation; exertion level: anaerobic threshold; metabolic lactate threshold; altitude acclimation: endurance level: or temperature (paras 0039-0040, 0093 “The temperature of the muscle is here shown to increase more than the core, as it is assumed that the muscle is performing more work”).  
  
Regarding claim 17, Bardy as modified by Province renders the method of claim 16 obvious as recited hereinabove, Provides teaches wherein the generating of the score comprises generating a score for one or more of the following: functional overreaching: nonfunctional overreaching; or early signs of overtraining syndrome (para 0015 determining compliance with an exercise prescription, paras 0087-0088).  

Regarding claim 18, Bardy discloses the method of claim 11, but fails to disclose wherein the sensing comprises continuously sensing a basic metabolic panel biometrics and cardiac function biometrics. Province teaches a similar implanted sensor capable of communicating collected information to the patient and or their health provider. Provides teaches wherein the sensing comprises continuously sensing a basic metabolic panel biometrics and cardiac function biometrics (para 0046 discusses determining and analyzing “accelerometer, HR and CBT and factors such as duration and quality of sleep, emotional state/stress level/metabolic level,”).  This provides the ability to sense data that are helpful to perceive and monitor various changes in body parameters (para 0016). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bardy to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792